 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    RAYMOND ALFORD BRADFORD,                            Case No. 1:17-cv-01128-DAD-SAB (PC)
11                        Plaintiff,                      ORDER DENYING PLAINTIFF’S REQUEST
                                                          FOR COPY OF ALL RECORDS AND CIVIL
12            v.                                          COMPLAINT ON FILE
13    C. OGBUEHI, et al.,                                 (ECF No. 26)
14                        Defendants.
15

16          Plaintiff Raymond Alford Bradford is a state prisoner proceeding pro se and in forma

17   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On February 27, 2019, Plaintiff

18   filed a notice of change of address and request for copy of all records and civil complaint on file.

19   (ECF No. 26.) Plaintiff contends that, since his “legal property is currently being held hostage to

20   obstruct justice and discourage him from seeking relief he is entitled to[,]” the Court should

21   provide him with copies of all the documents filed in the instant action, including his civil

22   complaint.

23          However, the Clerk’s office does not ordinarily provide free copies of case documents to

24   parties. Further, Plaintiff’s in forma pauperis status does not entitle him to a free copy of all the

25   documents filed in this case. See In re Richard 914 F.2d 1526, 1527 (6th Cir. 1990); Douglas v.

26   Green 327 F.2d 661, 662 (6th Cir. 1964); Hullom v. Kent 262 F.2d 862, 863-64 (6th Cir. 1959).

27   Instead, if Plaintiff wishes to obtain copies of all of the documents filed in this case at his

28   expense, the Clerk’s office will provide copies of documents and of the docket sheet at $0.50 per
                                                         1
 1   page upon written request, prepayment of the copy fees (checks and money orders in the exact

 2   amount should be made payable to “Clerk, USDC”), and submission of a large, self-addressed

 3   stamped envelope.

 4            Accordingly, Plaintiff’s request for a free copy of all documents, including the civil

 5   complaint, filed in the instant action (ECF No. 26) is HEREBY DENIED.

 6
     IT IS SO ORDERED.
 7

 8   Dated:     March 6, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
